      Case 2:17-cv-10721-JTM-JVM Document 117 Filed 03/11/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF LOUISIANA

  RENATA SINGLETON,
  MARC MITCHELL,
  LAZONIA BAHAM,
  JANE DOE,
  FAYONA BAILEY,
  TIFFANY LACROIX, and
  SILENCE IS VIOLENCE,

         Plaintiffs,

             v.
                                                CIVIL ACTION NO. 2:17-CV-10721
  LEON CANNIZZARO, in his official
  capacity as District Attorney of Orleans      JUDGE: JANE TRICHE MILAZZO
  Parish and in his individual capacity;
                                                MAGISTRATE: JANIS VAN MEERVELD
  DAVID PIPES,
  IAIN DOVER,
  JASON NAPOLI,
  ARTHUR MITCHELL,
  TIFFANY TUCKER,
  MICHAEL TRUMMEL,
  MATTHEW HAMILTON,
  INGA PETROVICH,
  LAURA RODRIGUE, and
  JOHN DOE,
  in their individual capacities;

         Defendants.


   MOTION FOR ADMISSION PRO HAC VICE OF RYAN DOWNER AND OLEVIA
                             BOYKIN

       Pursuant to Local Rule 83.2.5, Plaintiffs request that this Court allow Ryan Downer and

Olevia Boykin of Civil Rights Corps to be admitted pro hac vice as counsel of record for

Plaintiffs in this matter. The Declarations and Certificates of Good Standing filed herewith

satisfy the requirements of Local Rule 83.2.5 for pro hac vice admission.




                                                1
      Case 2:17-cv-10721-JTM-JVM Document 117 Filed 03/11/19 Page 2 of 3




Respectfully submitted this 11th day of March, 2019,

                                                       /s/ Bruce Hamilton
                                                       Bruce Hamilton
                                                       La. Bar No. 33170
    Somil Trivedi                                      ACLU Foundation of Louisiana
    Admitted pro hac vice                              P.O. Box 56157
    American Civil Liberties Union Foundation          New Orleans, LA 70156
    915 15th St. NW                                    Tel. (504) 522-0628
    Washington, D.C. 20005                             bhamilton@laaclu.org
    Tel. (202) 715-0802
    strivedi@aclu.org
                                                       Katherine Chamblee-Ryan
    Mariana Kovel                                      Alec Karakatsanis
    Admitted pro hac vice                              Admitted pro hac vice
    American Civil Liberties Union Foundation          Civil Rights Corps
    125 Broad Street                                   910 17th Street NW, Second Floor
    New York, NY 10004                                 Washington, D.C. 20006
    Tel. (646) 905-8870                                Tel. (202) 656-5198
    mkovel@aclu.org                                    katie@civilrightscorps.org
                                                       alec@civilrightscorps.org
    Michael Blume
    Admitted pro hac vice                              Anna Arcenaux
    Venable LLP                                        Admitted pro hac vice
    1270 Avenue of the Americas, 24th Floor            American Civil Liberties Union Foundation
    New York, NY 10020                                 201 West Main Street, Suite 402
    Tel. (212) 218-2100                                Durham, NC 27701
    Msblume@venable.com                                Tel. (919) 682-5159
                                                       aarcenaux@aclu.org

    COUNSEL FOR PLAINTIFFS




                                              2
      Case 2:17-cv-10721-JTM-JVM Document 117 Filed 03/11/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of March, 2019, a copy of the foregoing

document was filed electronically through the Court’s CM/ECF filing system, and that

service will be provided through the CM/ECF system.




Dated: March 11, 2019

                                                                       /s/Bruce Hamilton
                                                                       Bruce Hamilton
